DETAILED ACTION
In the preliminary amendments filed 11/13/19, Applicant has amended claims 1, 4-5, 7, 9, and 11-15; and submitted a replacement abstract. Currently, claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification (i.e. GB 2473321; WO 2009/71894) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. Specifically, it is suggested that Applicant revise the specification to include sections such as a “Brief Description of the Drawings” which are currently not provided in the specification in order to improve clarity and readability of the disclosure.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claims 1, 4, 7-8, and 12-15 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 1: “in the form of” should be replaced with “formed as”.

In claim 4 lines 7-8: “said surface” should be “said one surface”.
In claim 4 line 8: “the skin” should be revised to recite “skin”.
In claim 7 line 2: “the surfaces” should be “the two textile surfaces”.
In claim 8 line 2: “the surfaces” should be “the two textile surfaces”.
In claim 12 line 3: “thread” should be “threads” and “links” should be “link”.
In claim 13 line 2: “the grade” should be “a grade” and “yarn” should be “yarns”.
In claim 14 line 2: “the textile surfaces” should be “the two textile surfaces”.
In claim 15, line 3 should be amended to recite: “prior to application of the compression bandage” for improved clarity and readability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “threshold shear stress equal to or higher than 2800 Pa" in line 9 but does not recite an upper limit to this range and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the specification merely discloses that having a shear stress of 2800 Pa or higher is an “essential characteristic” (specification page 40). Additionally, the specification provides examples of stress values that are higher than 2800 Pa in table 2 (examples 2 and 6 in table 2 on page 39), 
Claims 2-15 each depend directly or indirectly from rejected claim 1 and, therefore, contain the same deficiencies as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collyer et al (WO 95/16416).
With respect to claim 1, Collyer discloses a compression bandage(abstract line 1; pg 1 lines 20-21) in the form of a knit (pg 2 lines 1-2) obtained with warp knit technology (pg 2 line 2), formed of synthetic yarns (at least the outer face can be formed from nylon or polyester which are synthetic – see pg 2 lines 14-15) and composed of two textile surfaces (opposite faces of the spacer fabric – pg 1 lines 21-22) having the same or different textile structure (the opposite faces have different structures because the outer face is formed from i.e. nylon or polyester in combination with elastic yarns while the inner face is formed from i.e. cotton or viscose in combination with elastic yarns – see pg 2 lines 13-21), linked together by spacer threads (the opposite face structures are united by threads – pg 1 lines 21-22), each surface comprising elastic yarns (pg 2 lines 13-21), wherein said spacer threads of said knit are multifilaments (pg 3 lines 1-2), and having:
longitudinal elongation of between 30 and 160% (pg 3 lines 19-21);

Collyer does not, however, explicitly disclose that the longitudinal elongation is measured as per standard EN 14704-1, but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the longitudinal elongation of the bandage of Collyer using a standard test method such as EN 14704-1 which relates to determining the elasticity of fabrics using strip tests since such test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
	With respect to claim 2, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) and also discloses that the spacer thread is a multifilament (pg 3 lines 1-2) having a grade of between 20 and 80 dtex (8-300dtex – pg 4 lines 4-6).
With respect to claim 3, Collyer discloses the bandage substantially as claimed (see rejection of claim 2) and also discloses that the spacer thread has a grade of between 40 and 80 dtex (8-300dtex – pg 4 lines 4-6).
With respect to claim 4, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) and also discloses that said knit has one surface having a open loop single tricot or open loop pillar stitch textile structure; said surface lying opposite a surface adapted to be placed in contact with the skin and having a net textile structure with openwork textile structure (see pg 9 lines 13-15 which describes the potential knit configurations for the 
With respect to claim 5, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) and also discloses that the knit has a thickness of between 1 and 2 mm (pg 9 lines 7-8 - fabric thickness is between 1.5-2.5mm which overlaps with and includes values within the claimed range of 1-2mm).
With respect to claim 6, Collyer discloses the bandage substantially as claimed (see rejection of claim 5) but Collyer does not explicitly disclose that the thickness is between 1 and 1.5 mm. Collyer does, however, teach that fabric thickness is between 1.5-2.5mm (pg 9 lines 7-8) which overlaps with the claimed range of 1-1.5mm and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the bandage of Collyer so that the thickness of the knit is within the specific range of 1-1.5mm in order to provide a low provide material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 7, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) but Collyer does not explicitly disclose that the knit has a spacing between the surfaces of between 0.4 and 1.5 mm. Collyer does, however, teach spacings in the range of 1.5-60mm are possible (pg 4 lines 3-4) which overlaps with the claimed range of 0.4-1.5 mm and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the bandage of Collyer so that the spacing is within the specific range of 0.4-1.5 mm in order to provide a low provide material for improved user 
With respect to claim 8, Collyer discloses the bandage substantially as claimed (see rejection of claim 7) but Collyer does not explicitly disclose that the knit has a spacing between the surfaces of between 0.5 and 1.1 mm. Collyer does, however, teach spacings in the range of 1.5-60mm are possible (pg 4 lines 3-4) which includes values that are slightly larger than values within the claimed range of 0.4-1.5 mm. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have reduced the spacing between the opposite faces of the bandage of Collyer so that the spacing is within the specific range of 0.5-1.1 mm in order to provide a low provide material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 9, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the knit has a gram weight of between 160 and 370 g/m2. Collyer does, however, teach a grey fabric weight of 370 g/m2 for the material in example 1 (see table on page 7) which overlaps with the claimed range of 160 - 370 g/m2. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to configure the bandage of Collyer so that the gram weight is within the specific range of 160 - 370 g/m2 in order to provide a lightweight material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
claim 10, Collyer discloses the bandage substantially as claimed (see rejection of claim 8) a gram weight of between 160 and 300 g/m2. Collyer does, however, teach a grey fabric weight of 370 g/m2 for the material in example 1 (see table on page 7) which is slightly greater than values within the claimed range of 160 - 300 g/m2. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to reduce the weight of the fabric used to form the bandage of Collyer so that the gram weight is within the specific range of 160 - 300 g/m2 in order to provide a lightweight material for improved user comfort and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 11, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) and also discloses that the knit has longitudinal elongation of between 50 and 120% (pg 3 lines 19-21).
Collyer does not, however, explicitly disclose that the longitudinal elongation is measured as per standard EN 14704-1, but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the longitudinal elongation of the bandage of Collyer using a standard test method such as EN 14704-1 which relates to determining the elasticity of fabrics using strip tests since such test methods are well known in the art and customarily used to measure material properties in routine experimentation. 
With respect to claim 12, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) and also discloses that the spacer thread links together the two textile surfaces (pg 1 lines 21-22; pg 3 lines 6-9). Collyer also discloses that spacer fabrics can be 
The claimed phrase “produced using a single bar” is being treated as a product by process limitation; that is, that the knit is made by using a single bar knitting machine. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Collyer does not teach use of a single bar knitting machine, it appears that the product in Collyer would be the same or similar as that claimed; especially since both applicant' s product and the prior art product are formed by warp knitting (see Collyer page 2; see Applicant’s specification page 14 lines 22-26) and include a spacer thread that links together two textile surfaces (see Collyer pg 1 lines 21-22; pg 3 lines 6-9; see Applicant’s specification page 14 lines 22-26).
With respect to claim 13, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) and also discloses that the grade of the elastic yarn is between 40 and 80 dtex (pg 4 lines 6-9).
With respect to claim 14, Collyer discloses the bandage substantially as claimed (see rejection of claim 1) and also discloses that the textile surfaces comprise thermoplastic yarns (the outer face can be formed from Lycra® yarns – pg 2 lines 13-17; Lycra® is known to be polyurethane thermoplastic elastomer) having grades of 40 to 90 dtex (pg 4 lines 6-9).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Collyer et al (WO 95/16416) in view of Suehr et al (US 2002/0099318).
	With respect to claim 15, Collyer discloses the compression bandage substantially as claimed (see rejection of claim 1) but does not disclose that said bandage is provided in a kit with one or more dressings adapted to be placed over a wound prior to the compression bandage.
	Suehr, however, teaches a kit which includes a compression bandage and wound dressing that are provided in a resealable container to allow a health care provider to conveniently transport the kit to a patient’s residence in a home health care situation (para [0008]) wherein the dressing is adapted so that in use, the wound dressing is used to cover a venous ulcer and the compression bandage is applied over the wound dressing and wound about a patient's limb (para [0017]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the compression bandage of Collyer in a kit with one or more dressings adapted to be placed over a wound prior to the compression bandage as taught by Suehr in order to allow a health care provider to conveniently transport the materials needed for treating a patient within the kit to a patient’s residence in a home health care situation.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Leeming (US 2010/0305535) and Sytz (US 6755052).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786